Dismissed and Memorandum Opinion filed January 11, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01020-CV
____________
 
LAKETTA REVELL JACKSON, Appellant
 
V.
 
ADRIENNE GILMORE, Appellee
 

 
On Appeal from the 189th District Court

Harris County, Texas
Trial Court Cause No. 2010-14140
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed June 25,
2010.  Appellant filed a timely motion for new trial on July 7, 2010. Appellant=s notice of appeal was filed October
18, 2010.
When appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a).  Accordingly, appellant’s
notice of appeal was due September 23, 2010.
Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(1997) (construing the predecessor to Rule 26).  The grace period expired on
October 8, 2010.  Appellant=s notice of appeal was not filed within the fifteen-day
period provided by rule 26.3.
On December 10, 2010, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a). 
Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.